Citation Nr: 0832578	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulcerative colitis.

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1954 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). A notice of disagreement was received in November 2005, 
a statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.

The veteran testified at a Board videoconference hearing in 
July 2008.  A transcript of this hearing is of record.

In July 2008, the veteran submitted new medical evidence to 
the Board and waived preliminary RO review of the new 
evidence in accordance with 38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for ulcerative 
colitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1973 Board decision denied 
entitlement to service connection for ulcerative colitis.

2.  A May 1980 Board decision denied entitlement to service 
connection for ulcerative colitis; the Board denied a motion 
for reconsideration in June 1981.

3.  In May 2004, the veteran requested that his claim of 
entitlement to service connection for ulcerative colitis be 
reopened.

4.  Certain evidence received since the May 1980 Board 
decision presents a reasonable possibility of substantiating 
the claim of service connection for ulcerative colitis.


CONCLUSIONS OF LAW

1.  The August 1973 Board decision, which denied entitlement 
to service connection for ulcerative colitis, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  The May 1980 Board decision, which denied entitlement to 
service connection for ulcerative colitis, is final.  38 
U.S.C.A. § 7104 (West 2002).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for ulcerative 
colitis.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an August 1973 decision, the Board denied the appellant's 
claim of entitlement to service connection for postoperative 
residuals of ulcerative colitis.  The August 1973 Board 
decision is final.  38 U.S.C.A. § 7104.  In a May 1980 
decision, the Board again denied the appellant's claim of 
entitlement to service connection for postoperative residuals 
of ulcerative colitis.  The veteran filed a motion for 
reconsideration of the May 1980 Board decision, and the Board 
denied this motion in June 1981.  The May 1980 Board decision 
subsequently became final.  38 U.S.C.A. § 7104.  Generally, 
once a Board decision becomes final under 38 U.S.C.A. § 7104, 
the claim cannot be reopened or adjudicated by VA absent the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b).

The veteran petitioned to reopen his claim of entitlement to 
service connection for ulcerative colitis in May 2004.  The 
RO reviewed the additional records submitted at that time and 
found that they did not present new and material evidence.  
The RO denied the petition to reopen the claims in a January 
2005 rating decision from which the present appeal has 
arisen.  Subsequently, after additional evidence was received 
from the veteran, the RO issued a new August 2005 rating 
decision which again denied the veteran's petition to reopen 
the claim.  In March 2007, the RO issued a statement of the 
case which found that new and material evidence had been 
submitted to reopen the claim, but the claim was denied on 
the merits.  The Board is not bound by the RO determination 
and must nevertheless consider whether new and material 
evidence has been received to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The May 1980 Board decision is the last final 
disallowance of the claim involving entitlement to service 
connection for ulcerative colitis.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The most significant items of evidence submitted to the 
record following the most recent prior final decision are an 
August 2006 VA fee-basis examination report and private 
medical records from May and June 1960.  The August 2006 
examination report, including its addendum, presents a 
medical opinion based on the veteran's medical history that 
the veteran's pathology of "Ulcerative Colitis is most 
likely related to military service."  The private medical 
records from May and June 1960 add to the record a 
contemporaneous medical documentation of potentially 
pertinent symptomatic inflammatory changes in the veteran's 
gastrointestinal organs at that time.  A June 1960 
examination report comments upon "quite marked edematous 
changes of the mucosa" and "apparent quite extensive 
inflammatory involvement."  This clinical notation is 
potentially significant in that it may suggest manifestation 
of an inflammatory gastrointestinal disease in 1960.  
Although the treating physician had previously summarized a 
May 1960 consultation in a May 1966 statement which was 
already of record at the time of the prior final denial, that 
summary did not indicate clinical findings of inflammation in 
the gastrointestinal system.  The May 1966 statement recalled 
that an "upper GI was performed to determine the possibility 
of duodenal ulcer since he had considerable amount of 
discomfort in that area," but the veteran's symptoms 
subsided and no further diagnostic findings are discussed.  
The results of the June 1960 examination, including the 
finding of "quite extensive inflammatory involvement" were 
not documented in the claims-file until the veteran's recent 
submission of the contemporaneous records from May and June 
1960.  At the time of the prior final denial of this claim, 
the earliest contemporaneous evidence of record suggesting 
inflammatory gastrointestinal disease was dated in March 
1966.

Thus, the newly submitted evidence in this case features a 
medical etiology opinion suggesting support for the veteran's 
claim, and medical documentation of potentially pertinent 
clinical findings three years following separation from 
active duty service (whereas the record previously contained 
no documentation of gastrointestinal inflammation until March 
1966, nine years following separation).  The Board views this 
medical evidence as new and material to the veteran's claim 
as it presents a reasonable possibility of substantiating the 
claim.  The claim has therefore been reopened.  After further 
development, the underlying merits of the claims will be 
considered.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the veteran will be addressed and remedied while on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for ulcerative colitis.  
To this extent, the appeal is granted, subject to the 
following remand section of this decision.


REMAND

The veteran has testified that he experienced significant 
symptomatology of severe gastrointestinal distress during his 
active duty military service which concluded in 1957.  He 
contends that the medical records documenting this distress 
were destroyed in a fire, and the veteran has sought to 
support his claim by showing manifestations of his ulcerative 
colitis following service.  The veteran contends that the 
medical evidence concerning his gastrointestinal symptoms and 
treatment in the years following service support his claim 
that the pathology began during service.

The veteran was afford a VA examination in August 2006.  At 
the time that this examination was conducted and the report 
was authored, the earliest contemporaneous evidence of 
pertinent symptomatology suggestive of the claimed disability 
was from nine years following separation for military 
service.  The August 2006 examiner opined that the etiology 
of the veteran's ulcerative colitis was "unknown," although 
a speculative basis for possibly relating the veteran's 
ulcerative colitis to the stress of his past military service 
was discussed without citing any supportive clinical evidence 
more proximate to the veteran's period of service.

Newly received medical evidence presents potentially 
pertinent clinical findings which could not be considered by 
the August 2006 VA examiner.  The new evidence features 
contemporaneous clinical notations of a substantial degree of 
gastrointestinal inflammation and edematous changes 
approximately three years after the veteran's separation from 
military service.  The Board is not competent to interpret 
the medical significance of the "quite marked edematous 
changes of the mucosa" and "apparent quite extensive 
inflammatory involvement" in part of the veteran's 
gastrointestinal system in 1960.  In light of the facts of 
this case, and in affording every consideration to the 
veteran's claim, the Board believes the newly received 
evidence raises questions of a medical nature which should be 
addressed by a competent medical opinion, and which may 
permit a less speculative analysis of the timing and etiology 
of the veteran's ulcerative colitis pathology.  Such a 
medical opinion could be highly probatively in this case, and 
the Board believes a remand is warranted to provide the 
veteran with the opportunity for a new VA examination to 
obtain such a medical opinion contemplating the new evidence.

In light of this issue being remanded for further 
development, the RO should also ensure that proper notice has 
been issued pursuant to the VCAA.  VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claim of 
service connection for ulcerative 
colitis.  This letter should advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his ulcerative 
colitis pathology.  The claims folder 
must be made available to and reviewed by 
the examiner.  After reviewing the record 
and examining the veteran, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent or higher) that 
ulcerative colitis was etiologically 
linked in any way to the veteran's active 
duty military service.  The examiner 
should discuss any pertinent medical 
records and provide a complete rationale 
for his/her conclusions.  In particular, 
the examiner is asked to discuss the 
significance, if any, of the private 
medical records from May and June 1960 
showing "quite extensive inflammatory 
involvement" in part of the 
gastrointestinal system at that time.  In 
the event that the veteran does not 
personally report for a new VA 
examination, the claims file should 
nevertheless be forwarded to an 
appropriate medical specialist for review 
and the requested opinion, including a 
discussion of the significance of the May 
and June 1960 medical reports.

3.  After the completion of the above and 
any other development deemed appropriate, 
the RO should readjudicate the issue of 
entitlement to service connection for 
ulcerative colitis.  If the appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


